
	
		IB
		Union Calendar No. 414
		111th CONGRESS
		 2d Session
		H. R. 3376
		[Report No. 111–368, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 29, 2009
			Mr. LoBiondo (for
			 himself and Mr. Cummings) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		
			December 19, 2009
			Reported and referred, for a period ending not later than
			 March 25, 2010, to the Committee on the
			 Judiciary for consideration of such provisions of the bill and
			 amendment as fall within its jurisdiction pursuant to clause 1(k), rule X, and
			 to the Committee on Homeland
			 Security for consideration of such provisions of the bill and
			 amendment as fall within its jurisdiction of that committee pursuant to clause
			 1(i), rule X
		
		
			March 25, 2010
			Referral to the Committees on
			 the Judiciary and
			 Homeland Security
			 extended for a period ending not later than May 28, 2010 
		
		
			May 28, 2010
			Referral to the Committees on
			 the Judiciary and
			 Homeland Security
			 extended for a period ending not later than August 6, 2010
		
		
			August 6, 2010
			Referral to the Committees on
			 the Judiciary and
			 Homeland Security
			 extended for a period ending not later than September 30, 2010
		
		
			September 30, 2010
			Referral to the Committees on
			 the Judiciary and
			 Homeland Security
			 extended for a period ending not later than December 3, 2010
		
		
			December 3, 2010
			Referral to the Committees on
			 the Judiciary and
			 Homeland Security
			 extended for a period ending not later than December 17, 2010
		
		
			December 17, 2010
			Referral to the Committees on
			 the Judiciary and
			 Homeland Security
			 extended for a period ending not later than December 21, 2010
		
		
			December 21, 2010
			Referral to the Committees on
			 the Judiciary and
			 Homeland Security
			 extended for a period ending not later than December 22, 2010
		
		
			December 22, 2010
			Additional sponsors: Mr.
			 Coble, Mr. Mica, and
			 Mr. Young of Alaska
		
		
			December 22, 2010
			The Committees on the
			 Judiciary and Homeland
			 Security discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
		
		A BILL
		To amend title 46, United States Code, to
		  ensure the traditional right of self-defense of United States mariners against
		  acts of piracy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Mariner and Vessel
			 Protection Act of 2009.
		2.
			 Use force against piracy
			(a)In
			 generalChapter 81 of title 46, United States Code, is amended by
			 adding at the end the following new section:
				
					8107.Use of force
				against piracyAn owner,
				operator, time charterer, master, or mariner who uses force, or authorizes the
				use of force, to defend a vessel of the United States against an act of piracy
				shall not be liable for any injury or death caused by such force to any person
				participating in the act of
				piracy.
					.
			(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						8107. Use of force against
				piracy.
					
					.
			3.AgreementsTo carry out the purpose of this Act, the
			 Secretary of the department in which the Coast Guard is operating shall work
			 through the International Maritime Organization to establish agreements to
			 promote coordinated action among flag- and port-states to deter, protect
			 against, and rapidly respond to acts of piracy against the vessels of, and in
			 the waters under the jurisdiction of, those nations, and to ensure limitations
			 on liability similar to those established by section 8107 of title 46, United
			 States Code, as amended by this Act.
		
	
		December 22, 2010
		The Committees on the
		  Judiciary and Homeland
		  Security discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
